            Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 1 of 39 PageID #: 10
6/29/2020                                                             Case.net: 2011-CC00457 - Docket Entries




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                GrantedPublicAccess   Logoff JASONKEMPF

                   2011-CC00457 - MICHAEL WATTLES ET AL V WACHOVIA MORTGAGE ET
                                             AL (E-CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                       All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  06/04/2020           Agent Served
                       Document ID - 20-SMCC-904; Served To - WACHOVIA MORTGAGE CORP.; Server - COLE COUNTY
                       SHERIFF'S DEPARTMENT; Served Date - 29-MAY-20; Served Time - 08:00:00; Service Type - Sheriff
                       Department; Reason Description - Served; Service Text - SERVED SHELLY LEWIS, CSC LAWYERS
                       DESIGNEE.
                       Agent Served
                       Document ID - 20-SMCC-905; Served To - SELECT PORTFOLIO SERVICING; Server - COLE
                       COUNTY SHERIFF'S DEPARTMENT; Served Date - 29-MAY-20; Served Time - 08:00:00; Service Type
                       - Sheriff Department; Reason Description - Served; Service Text - SERVED SHELLY LEWIS, CSC
                       LAWYERS DESIGNEE.

  05/21/2020           Summons Issued-Circuit
                       Document ID: 20-SMOS-82, for WELLS FARGO BANK, N.A.. OUT OF STATE SUMMONS SAVED
                       AND ATTACHED IN PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. EPP
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-905, for SELECT PORTFOLIO SERVICING. ALL SUMMONS SAVED AND
                       ATTACHED IN PDF FORM FOR ATTORNEY TO RETRIEVE FROM SECURE CASE.NET. EPP
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-904, for WACHOVIA MORTGAGE CORP..
                       Filing Info Sheet eFiling
                           Filed By: BRIAN SCOTT LOVE
                       Pet Filed in Circuit Ct
                       Petition for Damages and Equitable Relief; Exhibit A.
                          On Behalf Of: MICHAEL WATTLES, JENNIFER WATTLES
                       Judge Assigned
 Case.net Version 5.14.0.17                                           Return to Top of Page                                       Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                           1/1


                                                                  EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 2 of 39 PageID #: 11




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
                                                               2011-CC00457

                 IN THE CIRCUIT COURT FOR ST. CHARLES COUNTY
                               STATE OF MISSOURI

MICHAEL WATTLES                           )
     and JENNIFER WATTLES,                )
     Husband and Wife,                    )
                                          )   Cause No.
     Plaintiffs,                          )
                                          )
     v.                                   )   Div. No.
                                          )
WACHOVIA MORTGAGE CORP.,                  )
     Serve:                               )
     Prentice-Hall Corp. System           )
     221 Bolivar St.                      )
     Jefferson City, MO 65101             )
     (Summons to issue to Plaintiffs’     )
     counsel for delivery to Sheriff      )
     of Cole County, Missouri)            )
                                          )
     And                                  )
                                          )
WELLS FARGO BANK, N.A.                    )
     Serve:                               )
     Agent authorized to accept service )
     420 Montgomery St.                   )
     San Francisco, CA 94104              )
     (Summons to issue to Plaintiffs’     )
     counsel for delivery to Sheriff      )
     of San Francisco County, California) )
                                          )
     And                                  )
                                          )
SELECT PROTFOLIO SERVICING, INC. )
     Serve:                               )
     CSC-Lawyers Incorporating            )
     Service Company                      )
     221 Bolivar St.                      )
     Jefferson City, MO 65101             )
     (Summons to issue to Plaintiffs’     )
     counsel for delivery to Sheriff      )
     of Cole County, Missouri)            )   JURY TRIAL DEMANDED
                                          )
     Defendants.                          )

                                    EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 3 of 39 PageID #: 12




                                                                                                      Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
                  PETITON FOR DAMAGES AND EQUITABLE RELIEF

        COME NOW Plaintiffs Michael and Jennifer Wattles (“Plaintiffs”), and for their causes

of action against Defendants Wachovia Mortgage Corp. and Wells Fargo Bank, N.A.

(“Defendants”), allege and state as follows below. Said causes of action are plead together,

separately, in the alternative, or in the hypothetical.


                                Allegations Common to All Counts

        1. Plaintiffs Michael and Jennifer Wattles, husband and wife, are residents of St. Charles

            County, Missouri.

        2. Plaintiffs are the owners of real property located in St. Charles County, Missouri,

            commonly known and numbered as 4694 Kellykris Drive, St. Charles, MO 63304.

        3. Defendant Wachovia Mortgage Corp. (“Wachovia”) is a foreign corporation in good

            standing authorized to conduct business in Missouri, with its headquarters in the state

            of North Carolina, and which has and does conduct business within Missouri,

            including in St. Charles County.

        4. Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is a national banking association

            with its headquarters located in San Francisco, California, and which has and does

            conduct business within Missouri, including in St. Charles County.

        5. Defendant Select Portfolio Servicing, Inc. is a foreign corporation in good standing

            authorized to conduct business in Missouri, with its headquarters in the state of Utah,

            and which has and does conduct business within Missouri, including in St. Charles

            County.


                                         EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 4 of 39 PageID #: 13




                                                                                                     Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
     6. Jurisdiction in this matter is proper because Defendants entered into a contract within

        St. Charles County, Missouri and/or committed a tort within St. Charles County,

        Missouri.

     7. Venue for this action in St. Charles County, Missouri is proper pursuant to

        Mo.Rev.Stat. §508.010.4, in that there is at least one count alleging a tort, and

        Plaintiffs were first injured in St. Charles County, Missouri.

     8. On or about April 14, 2006, Plaintiffs refinanced the mortgage on their property

        located at 4694 Kellykris Dr., St. Charles, MO 63304.

     9. The lender, and the grantee of the Deed of Trust executed in connection with that

        loan, was Defendant Wachovia Mortgage Corp. A true and accurate copy of the

        Deed of Trust is attached as Exhibit A hereto and incorporated by reference as if set

        forth fully herein.

     10. At the time of the refinance, Plaintiffs held greater equity in their property than their

        indebtedness, allowing them to convert that equity into cash as part of the refinance.

     11. As part of the refinance of the mortgage, Defendant Wachovia Mortgage Corp. was

        supposed to disburse funds from the mortgage to a variety of entities and individuals,

        including: paying off the previous mortgage; paying cash to the Plaintiffs; and

        directing payments to various other creditors of Plaintiffs.

     12. On information and belief, some, but not all, of the disbursement checks were issued

        by Defendant Wachovia Mortgage Corp.

     13. On information and belief, some, but not all, of the disbursement checks were

        actually sent to and/or cashed by the intended payees.


                                     EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 5 of 39 PageID #: 14




                                                                                                     Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
     14. Plaintiffs were unaware at the time that Defendant Wachovia Mortgage Corp. did not

        issue and/or deliver some of the disbursement checks to the proper parties, and did

        not discover these facts until years later.

     15. On information and belief, Defendant Wells Fargo Bank, N.A. is the successor in

        interest to Defendant Wachovia Mortgage Corp. with respect to Plaintiff’s mortgage

        loan by virtue of a merger or consolidation or is a mere continuation, and/or is the

        holder of the servicing rights to said mortgage loan, and as a legal successor is jointly

        and severally liable with Defendant Wachovia Mortgage Corp. for all of the acts and

        omissions described herein.

     16. On information and belief, Defendant Select Portfolio Servicing Inc. is the entity

        currently holding servicing rights to the loan at issue.

                           COUNT I: FOR AN ACCOUNTING

     For Count I of their Petition against all Defendants, Plaintiffs state and allege as follows:

     17. Since April 2006, Defendants have failed to apply and properly account for the

        distribution of the funds from Plaintiffs’ mortgage loan.

     18. Plaintiffs cannot determine the amounts disbursed, if any, to any of the persons or

        entities who were designated to be payees or recipients of funds from the mortgage

        loan without a complete and accurate accounting for all credits, payments, and sums

        disbursed by Defendants under the loan documents.

     19. Further, determination of the amounts disbursed and balance due on the mortgage

        involves complicated computations, accounting, and actual or potential application

        and/or misapplication of funds, including miscalculation of principal and interest, as

        to the funds disbursed and balance due.
                                     EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 6 of 39 PageID #: 15




                                                                                                        Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
       20. By virtue of such actions and its banking relationship with Plaintiffs, Defendants had

           a fiduciary obligation to Plaintiffs to account for all credits, payments, and

           disbursements, including principal and interest under the loan documents.

       21. Despite demand, Defendants have refused to properly account to Plaintiffs and/or

           have failed to apply or properly apply disbursements under the mortgage loan.

       22. Plaintiffs have no adequate remedy at law.

       WHEREFORE, Plaintiffs pray for a complete accounting of all credits, payments, and

disbursements by Defendants under the aforesaid loan documents and for a determination by this

Court as to the amount actually disbursed and owed, if any, under the mortgage loan; for

damages in an amount to be determined such as are fair and reasonable, plus an award of

punitive damages should it be determined that any of Defendants’ actions were either intentional

or grossly negligent, plus costs and attorneys’ fees incurred, and for such other relief as the Court

deems just and proper.

                                   COUNT II: CONVERSION

    For Count II of their Petition against Defendants Wachovia and Wells Fargo, Plaintiffs state

and allege as follows:

    1-22. Plaintiffs restate and reallege Paragraphs 1-22 above as if set forth fully herein.

       23. Plaintiffs were entitled to possession of the funds that were the proceeds of the

           mortgage loan made by Defendants Wachovia and Wells Fargo, and/or to direct the

           disbursement of those funds to designated parties.

       24. Said Defendants exercised unauthorized control over those funds by failing to issue

           disbursement checks to the parties designated by Plaintiffs, and/or by failing to ensure

           that said checks reached their intended destinations.
                                       EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 7 of 39 PageID #: 16




                                                                                                   Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
       25. By failing to disburse the funds to the parties as directed by Plaintiffs, said

           Defendants deprived Plaintiffs of their right to possession of the funds and

           appropriated Plaintiffs’ funds to their own use.

       26. Plaintiffs were therefore damaged by the conversion of their funds.

       27. Said Defendants’ actions were intentional, or were done with reckless disregard as to

           Plaintiffs’ rights such that an award of punitive damages is warranted.

WHEREFORE, Plaintiffs pray for judgment in their favor and against Defendants Wachovia

Mortgage Corp. and Wells Fargo bank, N.A., jointly and severally, with respect to Count II, in

an amount to be determined but believed to be in excess of $25,000.00, for prejudgment interest,

for an award of punitive damages, for costs and attorneys’ fees as may be allowed by law, and

for such other relief as the Court deems just and proper.

                    COUNT III: MERCHANDISING PRACTICES ACT

     For Count III of their Petition against Defendants Wachovia and Wells Fargo, Plaintiffs

state and allege as follows:

     1-27. Plaintiffs restate and reallege Paragraphs 1-27 above as if set forth fully herein.

       28. Plaintiffs obtained the mortgage loan described above for personal or household

           purposes, namely to pay off the loan used to purchase their primary residence and to

           pay off other personal debt.

       29. Section 407.020 R.S.Mo. states, in pertinent part: “The act, use or employment by

           any person of any deception, fraud, false pretense, false promise, misrepresentation,

           unfair practice or the concealment, suppression, or omission of any material fact in

           connection with the sale or advertisement of any merchandise in trade or

           commerce...is declared to be an unlawful practice.”
                                       EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 8 of 39 PageID #: 17




                                                                                                       Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
       30. Defendants Wachovia and Wells Fargo practiced deception, fraud, false pretense,

           false promise, misrepresentation, unfair practices, and/or concealment, omission and

           suppression of material facts including but not limited to: a) representing that it would

           use some of the proceeds of the mortgage loan it made to Plaintiffs to provide cash

           payment to Plaintiffs and to issue checks to disburse some of the proceeds to

           additional creditors of Plaintiffs as directed by them; b) representing that it would use

           ordinary care to ensure that the necessary checks were issued and delivered to the

           proper recipients; and c) concealing and suppressing from Plaintiffs that disbursement

           checks were not issued and/or delivered to all of the intended recipients.

       31. Defendants committed said unlawful acts in connection with the sale or advertisement

           of merchandise in trade or commerce.

       32. Defendants’ conduct was shocking, extreme and outrageous and was specifically

           calculated to harm Plaintiffs or, alternatively, was done with reckless indifference to

           the rights of Plaintiffs, and as such merits an award of punitive damages.

       33. Defendants Wachovia and Wells Fargo are also liable for Plaintiffs’ reasonable

           attorneys’ fees pursuant to §407.025 R.S.Mo.

WHEREFORE, Plaintiffs pray for judgment in their favor and against Defendants Wachovia

Mortgage Corp. and Wells Fargo Bank, N.A., jointly and severally, on Count III, in an amount to

be determined but believed to be in excess of $25,000.00, for prejudgment interest, for an award

of punitive damages, for Plaintiffs’ attorneys’ fees and costs, and for such other relief as the

Court deems just and proper.




                                        EXHIBIT A
 Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 9 of 39 PageID #: 18




                                                                                                        Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
                                    COUNT IV: NEGLIGENCE

     For Count IV of their Petition against Defendants Wachovia and Wells Fargo, Plaintiffs

state and allege as follows:

     1-33. Plaintiffs restate and reallege Paragraph 1-33 above as if set forth fully herein.

          34. By virtue of making a mortgage loan to Plaintiffs, Defendants Wachovia and Wells

             Fargo owed a duty of ordinary care to ensure that the funds from the loan were

             disbursed and delivered to the proper recipients as had been designated by Plaintiffs.

          35. Defendants Wachovia and Wells Fargo breached that duty by, inter alia: a) failing to

             issue checks to some of the intended recipients of the loan proceeds; b) failing to

             deliver all of the checks to their intended recipients; c) failing to maintain proper

             accounting and administrative practices that would have revealed that not all of the

             proceeds of the loan were disbursed; d) failing to maintain proper accounting and

             administrative practices to determine whether all of the issued checks were in fact

             cashed or had gone stale; e) failing to take reasonable steps to monitor the

             disbursement of the funds and to apprise Plaintiffs of the status of the disbursements;

             and/or f) failing to timely notify Plaintiffs that some of the checks were stale and had

             not been cashed.

          36. As a result of said Defendants’ negligence, Plaintiffs sustained damages.

WHEREFORE, Plaintiffs pray for judgment in their favor and against Defendants Wachovia

Mortgage Corp. and Wells Fargo Bank, N.A., jointly and severally, in an amount to be

determined but believed to be in excess of $25,000.00, for prejudgment interest, for attorneys’

fees and costs as may be allowed by law, and for such other relief as the Court deems just and

proper.
                                         EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 10 of 39 PageID #: 19




                                                                                                       Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
                        COUNT V: BREACH OF FIDUCIARY DUTY

         For Count V of their Petition against Defendants Wachovia and Wells Fargo, Plaintiffs

state and allege as follows:

     1-36. Plaintiffs restate and reallege Paragraphs 1-36 above as if set forth fully herein.

       37. Defendants Wachovia and Wells Fargo were entrusted by Plaintiffs with certain of

           Plaintiffs’ funds (the loan proceeds).

       38. Plaintiffs placed special trust and confidence in said Defendants to direct those funds

           for Plaintiffs’ benefit, by delivering them to designated creditors of Plaintiffs.

       39. By virtue of this special relationship, and the special trust and confidence placed in

           said Defendants by Plaintiffs, said Defendants were acting as fiduciary for Plaintiffs.

       40. Said Defendants breached that fiduciary duty by, inter alia: a) failing to issue checks

           to some of the intended recipients of the loan proceeds; b) failing to deliver all of the

           checks to their intended recipients; c) failing to maintain proper accounting and

           administrative practices that would have revealed that not all of the proceeds of the

           loan were disbursed; d) failing to maintain proper accounting and administrative

           practices to determine whether all of the issued checks were in fact cashed or had

           gone stale; e) failing to take reasonable steps to monitor the disbursement of the funds

           and to apprise Plaintiffs of the status of the disbursements and/or f) failing to timely

           notify Plaintiffs that some of the checks were stale and had not been cashed.

       41. As a direct result of said Defendants’ actions and/or inactions described above,

           Plaintiffs were damaged.

WHEREFORE, Plaintiffs pray for judgment in their favor and against Defendants Wachovia

Mortgage Corp. and Wells Fargo Bank, N.A., jointly and severally, in an amount to be
                                       EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 11 of 39 PageID #: 20




                                                                                                         Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
determined but believed to be in excess of $25,000.00, for prejudgment interest, for attorneys’

fees and costs as may be allowed by law, and for such other relief as the Court deems just and

proper.

                 COUNT VI: REFORMATION OF INSTRUMENTS (FRAUD)

     For Count VI of their Petition against all Defendants, Plaintiffs state and allege as follows:

     1-41. Plaintiffs restate and reallege Paragraphs 1-41 above as if set forth fully herein.

          42. As part of the making of the mortgage loan referenced herein, Defendants represented

             to Plaintiffs that some of the proceeds of the loan would be used to pay off designated

             creditors of Plaintiffs and to provide cash payment directly to Plaintiffs.

          43. This representation was material to Plaintiffs’ decision to enter into the mortgage

             loan, which consisted of a promissory note and a Deed of Trust (Exhibit A).

          44. Defendants intended that Plaintiffs act upon the representations in Paragraph 42 by

             executing the promissory note and Deed of Trust.

          45. Defendants knew that these representations were false, or were ignorant of whether

             they were true or false.

          46. Plaintiffs did not know that Defendants’ representations were false.

          47. Plaintiffs relied on Defendants’ representations in choosing to execute the promissory

             note and Deed of Trust.

          48. Plaintiffs had a right to rely on Defendants’ representations.

          49. Plaintiffs were injured, in that they are obligated to repay a greater indebtedness than

             they actually incurred due to the failure to disburse part of the funds, and their title

             ownership interest in their property is burdened or impaired to a greater extent than

             the amount of indebtedness which was actually incurred.
                                          EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 12 of 39 PageID #: 21




                                                                                                 Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
WHEREFORE, Plaintiffs pray for an Order and Judgment reforming the terms of the promissory

note and the Deed of Trust (Exhibit A) to accurately reflect the true indebtedness incurred by

Plaintiffs, for an award of Plaintiffs’ costs and attorneys’ fees against Defendants as may be

allowed by law, and for such other relief as the Court deems just and proper.


                                              FEDERER & FEDERER, P.C.

                                               /s/ Brian Love
                                              Thomas A. Federer - #37139
                                              Brian Love - #57735
                                              201 S. Fifth Street
                                              St. Charles, MO 63301
                                              Phone: (636) 949-2424
                                              Fax: (636) 949-9610




                                       EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 13 of 39 PageID #: 22




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM
                                                            2011-CC00457




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 14 of 39 PageID #: 23




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 15 of 39 PageID #: 24




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 16 of 39 PageID #: 25




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 17 of 39 PageID #: 26




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 18 of 39 PageID #: 27




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 19 of 39 PageID #: 28




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 20 of 39 PageID #: 29




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 21 of 39 PageID #: 30




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 22 of 39 PageID #: 31




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 23 of 39 PageID #: 32




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 24 of 39 PageID #: 33




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 25 of 39 PageID #: 34




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 26 of 39 PageID #: 35




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 27 of 39 PageID #: 36




                                                                                  Electronically Filed - St Charles Circuit Div - May 21, 2020 - 02:34 PM




                               EXHIBIT A
          Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 28 of 39 PageID #: 37


             IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2011-CC00457
DANIEL G PELIKAN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
MICHAEL WATTLES                                                 BRIAN SCOTT LOVE
                                                                FEDERER & FEDERER PC
                                                                201 S 5TH ST
                                                          vs.   ST CHARLES, MO 63301
Defendant/Respondent:                                           Court Address:
WACHOVIA MORTGAGE CORP.                                         300 N 2nd STREET
Nature of Suit:                                                 SAINT CHARLES, MO 63301
CC Other Tort                                                                                                                (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WACHOVIA MORTGAGE CORP.
                            Alias:
 PRENTICE-HALL CORP. SYSTEM
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You         are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     ___________5/21/2020__________                _________________/S/ Cheryl Crowder____________________
    ST. CHARLES COUNTY
                                                    Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-904              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo

                                                                EXHIBIT A
         Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 29 of 39 PageID #: 38


             IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2011-CC00457
DANIEL G PELIKAN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
MICHAEL WATTLES                                                 BRIAN SCOTT LOVE
                                                                FEDERER & FEDERER PC
                                                                201 S 5TH ST
                                                          vs.   ST CHARLES, MO 63301
Defendant/Respondent:                                           Court Address:
WACHOVIA MORTGAGE CORP.                                         300 N 2nd STREET
Nature of Suit:                                                 SAINT CHARLES, MO 63301
CC Other Tort                                                                                                                (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: SELECT PORTFOLIO SERVICING
                            Alias:
 CSC-LAWYERS INCORPORATING SERVICE
 COMPANY
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF       You are summoned                to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     ___________5/21/2020___________               _________________/S/ Cheryl Crowder___________________
    ST. CHARLES COUNTY
                                                    Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-905              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo

                                                                EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 30 of 39 PageID #: 39




                 NOTICE TO ATTORNEYS AND LITIGANTS

           COURT PROCEDURES FOR IN-PERSON HEARINGS

  1. YOU MUST BRING AND WEAR A MASK WHILE IN THE COURTHOUSE.

  2. You MUST be here and check in at the beginning of the hour you are assigned.

  3. Only the Litigants and their Attorney are permitted in the Courthouse. No other family
     members are permitted in the Courthouse.

  4. Only 2 persons may use an elevator at a time. The stairwells will be open for separate
     entry and exit with instructions.

  5. A limited number of people are permitted in the courtroom at a time. If you are in the
     hallway waiting for your turn in court you MUST practice social distancing of 6 feet of
     separation. Follow the instructions of the bailiff at all times.

  6. You are only permitted to be on the same floor of the Courthouse as the Courtroom to
     which you are assigned.

  7. You MUST have all paperwork filed with the Court prior to the start of your court time.

  8. You MUST have all plea agreements worked out with the Prosecuting Attorney’s office
     and all paperwork filed with the Court prior to your Court date. No plea bargaining in
     Court will be permitted.

  9. If you have ANY cold or flu-like symptoms, fever, dry cough or difficulty breathing,
     DO NOT come to the Courthouse. You should contact your Attorney and the Courts
     prior to your assigned court time, preferably 24 hours before your court date. You
     will be given a new Court date.




                                    EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 31 of 39 PageID #: 40




STATE OF MISSOURI                               )
                                                ) ss.
ST. CHARLES COUNTY, MISSOURI                    )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI



            NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


        Pursuant to Missouri Supreme Court Rule 17, the Circuit Court of St. Charles County,
Missouri (Eleventh Judicial Circuit) has adopted a local rule to encourage voluntary alternative
dispute resolution. The purpose of the rule and the program it establishes is to foster timely,
economical, fair and voluntary settlements of lawsuits without delaying or interfering with a
party’s right to resolve a lawsuit by trial.

         This program applies to all civil actions other than cases in the small claims, probate and
family court divisions of the Circuit Court, and you are hereby notified that it is available to you
in this case.

        The program encourages the voluntary early resolution of disputes through mediation.
Mediation is an informal non-binding alternative dispute resolution process in which a trained
mediator facilitates discussions and negotiations among the parties to help them resolve their
dispute. The mediator is impartial and has no authority to render a decision or impose a
resolution on the parties. During the course of the mediation, the mediator may meet with the
parties together and separately to discuss the dispute, to explore the parties’ interests, and to
stimulate ideas for resolution of the dispute.

        A list of mediators approved by the court and information regarding their qualifications is
kept by the Circuit Clerk’s Office. If all parties to the suit agree to mediation, within ten days
after they have filed the Consent to Mediation Form on the reverse side of this page with the
Clerk of the Court, they shall jointly select from that list a mediator who is willing and available
to serve. If the parties cannot agree upon the mediator to be selected, the Court will make the
selection.

        The full text of the Circuit Court’s local court rules, including Rule 38 Alternative
Dispute Resolution, is available from the Clerk of the Circuit Court or at:
http://www.courts.mo.gov/hosted/circuit11/Documents/LOCAL_COURT_RULES.pdf

        A copy of this Notice is to be provided by the Clerk of the Circuit Court to each of the
parties initiating the suit at the time it is filed, and a copy is to be served on each other party in
the suit with the summons and petition served on that party.




                                         EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 32 of 39 PageID #: 41




STATE OF MISSOURI                             )
                                              ) ss.
ST. CHARLES COUNTY, MISSOURI                  )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI

___________________________________ )
                        Plaintiff(s), )
                                      )
vs.                                   )                      Cause #_____________________
                                      )
___________________________________ )
                        Defendant(s). )


                             CONSENT TO MEDIATION FORM


         I, the undersigned counsel of record in this case, hereby certify that I have discussed the
subject of mediation under the Court’s Alternative Dispute Resolution Program with my client(s)
in this case and that:

_____ We believe that mediation would be helpful in this case and consent to the referral of the
      case to mediation upon the filing of similar consents by all other parties in the case.

_____ We do not consent to the referral of this case to mediation.


                                                      __________________________________
                                                      Signature

                                                      __________________________________
                                                      (Print Name)

                                                      Attorney for:

                                                      __________________________________
                                                      (Party or Parties)

Date: __________________________




                                       EXHIBIT A
          Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 33 of 39 PageID #: 42


              IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 2011-CC00457
 DANIEL G PELIKAN
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 MICHAEL WATTLES                                             BRIAN SCOTT LOVE
                                                             FEDERER & FEDERER PC
                                                             201 S 5TH ST
                                                       vs.   ST CHARLES, MO 63301
 Defendant/Respondent:                                       Court Address:
 WACHOVIA MORTGAGE CORP.                                     300 N 2nd STREET
 Nature of Suit:                                             SAINT CHARLES, MO 63301
 CC Other Tort                                                                                                            (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:     WELLS FARGO BANK, N.A.
                                Alias:
  420 MONTGOMERY STREET
  SAN FRANCISCO, CA 94104

     COURT SEAL OF              You are summoned to appear before this court and to file your pleading to the petition, copy of
                                which is attached, and to serve a copy of your pleading upon the attorney for the
                                plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                                you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                                taken against you for the relief demanded in this action.
                               _____________5/21/2020____________                  _______________/S/ Cheryl Crowder______________
   ST. CHARLES COUNTY                               Date                                                 Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                           ______________________________________________________
                   Printed Name of Sheriff or Server                                             Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                              See the following page for directions to officer making return on service of summons.



OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-82              1 of 2 (2011-CC00457)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                          506.500, 506.510 RSMo

                                                             EXHIBIT A
         Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 34 of 39 PageID #: 43

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-82      2 of 2 (2011-CC00457)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo

                                                       EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 35 of 39 PageID #: 44




                 NOTICE TO ATTORNEYS AND LITIGANTS

           COURT PROCEDURES FOR IN-PERSON HEARINGS

  1. YOU MUST BRING AND WEAR A MASK WHILE IN THE COURTHOUSE.

  2. You MUST be here and check in at the beginning of the hour you are assigned.

  3. Only the Litigants and their Attorney are permitted in the Courthouse. No other family
     members are permitted in the Courthouse.

  4. Only 2 persons may use an elevator at a time. The stairwells will be open for separate
     entry and exit with instructions.

  5. A limited number of people are permitted in the courtroom at a time. If you are in the
     hallway waiting for your turn in court you MUST practice social distancing of 6 feet of
     separation. Follow the instructions of the bailiff at all times.

  6. You are only permitted to be on the same floor of the Courthouse as the Courtroom to
     which you are assigned.

  7. You MUST have all paperwork filed with the Court prior to the start of your court time.

  8. You MUST have all plea agreements worked out with the Prosecuting Attorney’s office
     and all paperwork filed with the Court prior to your Court date. No plea bargaining in
     Court will be permitted.

  9. If you have ANY cold or flu-like symptoms, fever, dry cough or difficulty breathing,
     DO NOT come to the Courthouse. You should contact your Attorney and the Courts
     prior to your assigned court time, preferably 24 hours before your court date. You
     will be given a new Court date.




                                    EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 36 of 39 PageID #: 45




STATE OF MISSOURI                               )
                                                ) ss.
ST. CHARLES COUNTY, MISSOURI                    )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI



            NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


        Pursuant to Missouri Supreme Court Rule 17, the Circuit Court of St. Charles County,
Missouri (Eleventh Judicial Circuit) has adopted a local rule to encourage voluntary alternative
dispute resolution. The purpose of the rule and the program it establishes is to foster timely,
economical, fair and voluntary settlements of lawsuits without delaying or interfering with a
party’s right to resolve a lawsuit by trial.

         This program applies to all civil actions other than cases in the small claims, probate and
family court divisions of the Circuit Court, and you are hereby notified that it is available to you
in this case.

        The program encourages the voluntary early resolution of disputes through mediation.
Mediation is an informal non-binding alternative dispute resolution process in which a trained
mediator facilitates discussions and negotiations among the parties to help them resolve their
dispute. The mediator is impartial and has no authority to render a decision or impose a
resolution on the parties. During the course of the mediation, the mediator may meet with the
parties together and separately to discuss the dispute, to explore the parties’ interests, and to
stimulate ideas for resolution of the dispute.

        A list of mediators approved by the court and information regarding their qualifications is
kept by the Circuit Clerk’s Office. If all parties to the suit agree to mediation, within ten days
after they have filed the Consent to Mediation Form on the reverse side of this page with the
Clerk of the Court, they shall jointly select from that list a mediator who is willing and available
to serve. If the parties cannot agree upon the mediator to be selected, the Court will make the
selection.

        The full text of the Circuit Court’s local court rules, including Rule 38 Alternative
Dispute Resolution, is available from the Clerk of the Circuit Court or at:
http://www.courts.mo.gov/hosted/circuit11/Documents/LOCAL_COURT_RULES.pdf

        A copy of this Notice is to be provided by the Clerk of the Circuit Court to each of the
parties initiating the suit at the time it is filed, and a copy is to be served on each other party in
the suit with the summons and petition served on that party.




                                         EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 37 of 39 PageID #: 46




STATE OF MISSOURI                             )
                                              ) ss.
ST. CHARLES COUNTY, MISSOURI                  )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI

___________________________________ )
                        Plaintiff(s), )
                                      )
vs.                                   )                      Cause #_____________________
                                      )
___________________________________ )
                        Defendant(s). )


                             CONSENT TO MEDIATION FORM


         I, the undersigned counsel of record in this case, hereby certify that I have discussed the
subject of mediation under the Court’s Alternative Dispute Resolution Program with my client(s)
in this case and that:

_____ We believe that mediation would be helpful in this case and consent to the referral of the
      case to mediation upon the filing of similar consents by all other parties in the case.

_____ We do not consent to the referral of this case to mediation.


                                                      __________________________________
                                                      Signature

                                                      __________________________________
                                                      (Print Name)

                                                      Attorney for:

                                                      __________________________________
                                                      (Party or Parties)

Date: __________________________




                                       EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 38 of 39 PageID #: 47




                               EXHIBIT A
Case: 4:20-cv-00863-NCC Doc. #: 1-1 Filed: 06/29/20 Page: 39 of 39 PageID #: 48




                               EXHIBIT A
